[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                   MAY 28, 2008
                                No. 07-12543
                                                                 THOMAS K. KAHN
                            Non-Argument Calendar
                                                                     CLERK
                          ________________________

                             BIA No. A98-560-285

XIU XIA HUANG,
                                                                 Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (May 28, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Xiu Xia Huang, a native and citizen of China, petitions this Court to review

the final order of the Board of Immigration Appeals (“BIA”) affirming the

immigration judge’s (“IJ”) denial of asylum and withholding of removal under the
Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1231.1 In her petition

for review, Huang argues that the BIA erred by affirming the IJ’s finding that she

had not established past persecution, or a fear of future persecution, “on account

of” one of the five grounds enumerated in Section 101(a)(42)(A) of the INA, 8

U.S.C. § 1101(a)(42)(A). Huang contends that she is a member of a particular

social group consisting of young unmarried women in rural China, and that her

family was persecuted based on her membership in this group.                    After careful

review, we deny the petition for review.

       We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Because the BIA did not adopt the IJ’s decision, we review only the BIA’s

decision. To the extent that the BIA’s decision was based on a legal determination,

our review is de novo. See D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817

(11th Cir. 2004).       The BIA’s factual determinations are reviewed under the

substantial evidence test, and we will “affirm the BIA’s decision if it is supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1284 (quotation omitted). Put another way, we will



       1
          Huang also applied for relief under the United Nations Convention Against Torture and
Other Cruel, Inhuman and Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c). She
does not challenge the denial of her CAT claim and, accordingly, has waived the claim. Sepulveda
v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                 2
reverse a finding of fact only when the record compels a reversal; the mere fact that

the record may support a contrary conclusion is not enough to justify a reversal.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1).

A “refugee” is any person who is unwilling to return to her home country or to

avail herself of that country’s protection “because of persecution or a well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion .” 8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar, 257 F.3d at 1284; 8 C.F.R. § 208.13(a). The applicant

satisfies this burden by showing, with specific and credible evidence: (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear” of

future persecution. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

A showing of past persecution creates a presumption of a “well-founded fear,”

subject to rebuttal by the government. See Sepulveda, 401 F.3d at 1231. If she

cannot show past persecution, then a petitioner must demonstrate a well-founded

fear of future persecution that is both subjectively genuine and objectively
                                          3
reasonable.   Al Najjar, 257 F.3d at 1289.      The subjective component can be

established “by the applicant’s credible testimony that he or she genuinely fears

persecution,” while the objective component “can be fulfilled either by establishing

past persecution or that he or she has a good reason to fear future persecution.” Id.

(quotation omitted).

      “Persecution” is “an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.”     Sepulveda, 401 F.3d at 1231

(quotations omitted). We have stated that mere harassment does not amount to

persecution. Id. In assessing whether an alien has suffered past persecution, the

BIA should consider the cumulative effect of the alleged acts of persecution. See

De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir., 2008). Thus,

while individual instances of mistreatment might not amount to persecution, the

record considered as a whole still may compel a finding of past persecution. Id. at

1009 (holding that record compelled a finding that the petitioner endured past

persecution where, although the petitioner’s physical injuries were minor, she

endured repeated death threats, two physical attacks, the murder of a family friend

who refused to give information on the petitioner’s whereabouts, and a kidnaping

accompanied by a beating).




                                          4
       Again, Huang relies on her membership in a particular social group

consisting of young unmarried women in rural China.2 According to Huang, her

family was persecuted based on her membership in this group. The alleged

persecution consisted of her father’s detention by authorities, the destruction of her

family’s crops, and the beating of her boyfriend. The BIA found that while Huang

and her family had been harassed by the son of the town leader, who was

romantically interested in Huang, Huang “was never harmed and there is no

evidence that anyone in China is interested in harming her on account of any

protected ground.”       We have held that harassment, such as threats and acts of

intimidation, particularly those that result in no physical harm, do not rise to the

level of persecution. Sepulveda, 401 F.3d at 1231. From our review of the record,

we are not compelled to conclude the BIA erred when it concluded that the

mistreatment alleged by Huang amounts to mere harassment, rather than

persecution. Accordingly, substantial evidence supports the BIA’s determination

that Huang did not suffer past persecution, or a well-founded fear of future

persecution, sufficient to warrant asylum.3


       2
           To the extent Huang also relies on her membership in a particular social group consist-
ing of women in fear of forced marriages, we lack jurisdiction to review that claim since Huang did
not raise it in the immigration court. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250
(11th Cir. 2006).
       3
           Because Huang has not established past persecution or future persecution, we need not
reach the issue of whether she belongs to a particular social group.
                                                 5
PETITION DENIED.




                   6